The plaintiff appeals from a final decree dismissing a bill in equity to restrain the defendants from conducting the business of an automobile body repair shop on their premises. The evidence is reported, but there are no findings. There was no evidence of the provisions of the Boston Zoning Code, of what uses of the premises are permitted by that Code, of the legal occupancy, or of a change of occupancy of the premises. We do not take judicial notice of regulations promulgated by city agencies. Commonwealth v. Berney, 353 Mass. 571, 572. Commonwealth v. Minicost Car Rental, Inc. 354 Mass. 746, 747. In the absence of evidence of the violation alleged, there was no error in dismissing the bill.

Decree affirmed with costs of appeal.